Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 62/964,457 filed 22 January 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 18 May 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 18 May 2022, it is noted that no claims have been amended and no new matter or claims have been added.

Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McAnany et al. (US 2022/0023201; effectively filed 6 August 2015).
The Applicant claims, in claim 1, a sterile antioxidant-free composition for injection comprising phenylephrine (≤0.4 mg/ml), a buffer (≤5 mM), sterile water, and optionally a metal ion chelator wherein the pH is from 4.5-5.5. Claim 1 further requires wherein no more than 0.5% of degradation products are formed from phenylephrine after 6 months at 40 ºC. Claims 2-5 narrow the concentration of phenylephrine. Claim 7 requires the pH to be about 5.0. Claim 9 requires the composition to further comprise a tonicity agent such as sodium chloride. In claim 10, the metal chelator is present and is EDTA (≤10 μg/ml). Claims 11-12, 14, and 16-17 are towards a method of making the same composition of claim 1 comprising formulating the buffered composition and then sterilizing the liquid.
McAnany teaches a stable, ready-to-use sterile injection solution of phenylephrine HCl (0.05-0.15 mg/mL), sodium chloride (3-4 mg/mL), EDTA (0.1-0.3 mg/mL), and water wherein the pH ranges from 3-6.5, preferably 5-5.3 [0017-0018]. Furthermore, the composition is antioxidant-free and exhibits less than 0.2% phenylephrine impurities after 6 months at 40 ºC [0017-0018]. The solution of McAnany can be packaged in a container such as a bag [0055]. Regarding the buffer, McAnany teaches using citric acid in 1.0 mg/mL, which is equal to about 5.2 mM, but broadly teaches that the purpose of the buffer is to maintain the pH of the solution [0018] (Table 1). Regarding preparation of the composition, McAnany teaches admixing the phenylephrine HCl, sodium chloride, EDTA, and water and then filling a container [0021]. Additional experiments are done to show that heat sterilization of the liquid composition results in a highly stable composition [0066-0067].
McAnany does not teach wherein the buffer is used in less than 5 mM or the EDTA is present in ≤10 μg/ml.
It would have been prima facie obvious to prepare the composition of McAnany wherein the liquid, sterile, ready-to-inject composition comprises phenylephrine HCl (≤0.4 mg/ml), sodium chloride, EDTA (0.1-0.3 mg/mL), and water. Since the entirety of the composition is sterile, it is assumed the water is sterile. In McAnany, a pH of 5-5.3 is desired and can be achieved by using a buffer system. That being said and in lieu of objective evidence of unexpected results, the concentration of buffer can be viewed as a variable which achieves the recognized result of solubilizing the composition and achieving the desired pH of 5.0. The optimum or workable range of buffer can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (ll)B). "[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of buffer nonobvious. Regarding the inclusion of EDTA, the same argument can apply. EDTA is taught as being a preservative agent. Thus, the optimum or workable range of EDTA can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (ll)B). The skilled artisan would have found it obvious to lower the amount of EDTA from 100 mcg/mL to 10 mcg/mL based on desired preservative activity. The resulting composition, which comprises all the elements of the claimed composition and no additional agents, would necessarily be clear and colorless. The resulting composition and method of making thus renders obvious instant claims 1-5, 7, 9-12, 14, and 16-17.

Claims 1-5, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McAnany et al. (US 2022/0023201; effectively filed 6 August 2015) in view of Ropiak et al. (US 5,896,989).
See above for a description of claims 1-5, 7, 9-12, 14, and 16-17. In claims 8 and 15, the composition is packaged in a flexible polymer bag further packaged in a metallic pouch.
McAnany, as applied supra, is herein applied in its entirety for the teachings of a pharmaceutical composition comprising phenylephrine HCl, sodium chloride, EDTA, and water.
McAnany does not teach packaging the composition in a flexible polymer bag further packaged in a metallic pouch.
Ropiak teaches that to prevent UV (incorrectly spelled as "TV") from reaching the therapeutic solution, a laminate comprising nylon, aluminum foil, and polypropylene is overwrapped on top of the vessel wherein this laminate is widely used for bags containing intravenous solutions (col 1, Ins 41-54). Ropiak teaches that said metallic overwrap is used to protect the non-UV resistant transparent polymeric bag holding the composition (id).

Claims 1-7, 9-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McAnany et al. (US 2022/0023201; effectively filed 6 August 2015) in view of Bastos Silva et al. (US 2021/0386858; effectively filed 19 February 2019).
See above for a description of claims 1-5, 7, 9-12, 14, and 16-17. In claims 6, 13, and 19-20 the buffer is acetate and the acetate buffer concentration is from 2-5 mM.
McAnany, as applied supra, is herein applied in its entirety for the teachings of a pharmaceutical composition comprising phenylephrine HCl, sodium chloride, EDTA, and water. Regarding the buffer, McAnany teaches using citric acid in 1.0 mg/mL, which is equal to about 5.2 mM, but broadly teaches that the purpose of the buffer is to maintain the pH of the solution [0018] (Table 1).
McAnany does not teach wherein the buffer is acetate buffer.
Bastos Silva teaches pharmaceutical compositions and teaches that suitable pH adjustment buffers include citrate buffers and acetate buffers [0261].
It would have been prima facie obvious to substitute acetate buffer for the citric acid buffer of McAnany, since both are taught as being commonly used pH adjusting buffers in Bastos Silva. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition reads on that of the composition and method claims 1-7, 9-14, 16-17, and 19-20.

Claims 1-5, 7, 9-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McAnany et al. (US 2022/0023201; effectively filed 6 August 2015) in view of Sternberg (US 2001/0048951).
See above for a description of claims 1-5, 7, 9-12, 14, and 16-17. Claim 18 requires the sterilization step to involve autoclaving the liquid composition.
McAnany, as applied supra, is herein applied in its entirety for the teachings of a pharmaceutical composition comprising phenylephrine HCl, sodium chloride, EDTA, and water. Regarding preparation of the composition, McAnany teaches admixing the phenylephrine HCl, sodium chloride, EDTA, and water and then filling a container [0021]. Additional experiments are done to show that terminal sterilization by heat of the liquid composition results in a highly stable composition [0066-0067].
McAnany does not teach the terminal sterilization being done by autoclaving.
Sternberg, which is towards pharmaceutical solutions [0003], teaches that medical solutions are preferred to be terminally heat sterilized prior to use in a patient (heating the solution to about 120 ºC under pressure) and said process is known as “autoclaving” [0030].
It would have been prima facie obvious to prepare the composition of McAnany and perform terminal heat sterilization at 120 ºC prior to providing to a patient, since McAnany performs this test and shows the composition to be highly stable. It would have been obvious to autoclave the solution as the terminal heat sterilization process, thus reading on instant claims 1-5, 7, 9-12, 14, and 16-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613